           Case 2:20-cv-00582-KJD-BNW Document 14 Filed 08/06/20 Page 1 of 2




 1   THE URBAN LAW FIRM
     Nathan R. Ring, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   T: (702) 968-8087
     F: (702) 968-8088
 4   E: nring@theurbanlawfirm.com
 5   ANDERSEN LAW FIRM, LTD.
     Ryan Andersen, Nevada State Bar No. 12321
 6   101 Convention Center Dr., Suite 600
     Las Vegas, NV 89109
 7   T: (702) 522-1992
     F: (702) 825-2824
 8   E: ryan@vegaslawfirm.legal
     Counsel for Plaintiff Ashley Cameron
 9

10

11

12                                 UNITED STATES DISTRICT COURT
13                                         DISTRICT OF NEVADA
14    ASHLEY CAMERON f/ka/ OSHRAT )
      (ASHLEY) ELIMELECH, an individual, )
15    d/b/a BPA FINANCIALS,              ) Case No.: 2:20-cv-005 82-KJD-BNW
                                         )
16                          Plaintiff,   )
                                         ) JOINT STIPULATION FOR EXTENSION OF
17    vs.                                ) TIME TO FILE RESPONSE TO MOTION
                                         )
18    ZAMA & ZAMA, INC., a Nevada )
      corporation, d/b/a Karma and Luck, )
19                                       )
                            Defendant.   )
20                                       )
                                         )
21
            IT IS HEREBY stipulated by and between Plaintiff, ASHLEY CAMERON f/ka/ OSHRAT
22
     (ASHLEY) ELIMELECH, an individual, d/b/a BPA FINANCIALS; et al. (“Plaintiff’), and Defendant,
23
     ZAMA & ZAMA, INC., a Nevada corporation, d/b/a Karma and Luck (“Defendant”), through their
24
     undersigned attorneys that Defendant agrees to permit Plaintiff an additional fourteen days in which to
25
     file response to Defendant’s Motion to Dismiss Amended Complaint.
26
            Plaintiff’s counsel had an attorney their firm diagnosed with COVID-19 and who has been out
27
     four weeks. Additional time is needed for Plaintiff’s counsel to prepare the response to Defendant’s
28

                                                       1
           Case 2:20-cv-00582-KJD-BNW Document 14 Filed 08/06/20 Page 2 of 2




 1   Motion to Dismiss Amended Complaint. The Response currently due on August 6, 2020 would be due on

 2   August 20, 2020. This stipulation is entered into in good faith and not for the reason of delaying these

 3   proceedings.

 4

 5   Dated this 4th day of August, 2020.                THE URBAN LAW FIRM

 6

 7                                                      /s/ Nathan R. Ring
                                                        Nathan R. Ring, Nevada State Bar No. 12078
 8                                                      Counsel for Plaintiff
 9
     Dated this 4th day of August, 2020.                ANDERSEN LAW FIRM, LTD.
10

11
                                                        /s/ Ryan Andersen
12                                                      Ryan Andersen, Nevada State Bar No. 12321
                                                        Counsel for Plaintiff
13

14   Dated this 4th day of August, 2020.                HOWARD & HOWARD

15
                                                        /s/ Robert Rosenthal
16                                                      Robert Rosenthal, Nevada State Bar No. 6476
                                                        Cami Perkins, Nevada State Bar No. 9149
17                                                      Counsel for Defendant
18
                                           IT IS SO ORDERED.
19

20                                                 8/6/2020
                                           Dated:__________________

21                                         _________________________________
                                           United States District Judge
22

23

24

25

26

27

28

                                                        2
